McBride, J.,

delivered the opinion of the Court.

This was an action of assumpsit brought by Pierce against Watson In the Circuit Court of St. Louis county. The declaration contained the general counts. Plea, non-assumpsit.
A trial was had before the court, setting as a jury, wbo found for the plaintiff and entered judgment in accordance therewith. The bill of exceptions contains no motion for a new trial, consequently this Court cannot review the action of the Circuit Court.
Judgment affirmed.